Citation Nr: 0800392	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  97-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




INTRODUCTION

The veteran had active service from July 1940 to June 1945.  
He died in September 1996.  The appellant is his surviving 
spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1996 decision by the Winston-Salem, North 
Carolina, Regional Office (RO).  In November 2003, the Board 
denied entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.  The appellant appealed that 
decision, and in January 2006, the United States Court of 
Appeals reversed the Board's finding she was not entitled to 
consideration of her claim under a hypothetical theory of 
entitlement pursuant to an older version of 38 C.F.R. § 3.22.  
The Court then remanded the case to the Board for 
consideration of her appeal under that theory.  

In November 2003, the Board also remanded the issue of 
entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1310 (West 2002).  Following the completion 
of development ordered by the Board, dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1310 was granted in a 
February 2007 rating decision.  Hence, that issue is no 
longer before the Board.

In January 2007, the appellant appealed and presented 
argument to the United States Federal Circuit Court of 
Appeals on the issue of entitlement to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318.  In 
July 2007, the Federal Circuit dismissed the appeal finding 
that the February 2007 decision granting dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1310 granted 
all the benefits to which the appellant would be entitled to 
under 38 U.S.C.A. § 1318.  The Federal Circuit noted that the 
appellant agreed that she would receive all benefits that she 
would receive had she prevailed on the merits of her claim 
under 38 U.S.C.A. § 1318.

FINDINGS OF FACT

There is no justiciable claim or controversy.


CONCLUSION OF LAW

The claim of entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 is dismissed for 
lack of jurisdiction.  38 U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the appellant has been awarded entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1310.  Such an award grants the appellant all possible 
benefits to which she would be entitled to if she were to 
prevail on a claim of entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318.  The appellant 
has conceded as much before the United States Court of 
Appeals for the Federal Circuit.  As such, there is no 
possible benefit which the Board may grant which has not 
already been granted.  Accordingly, there is any justiciable 
appeal pending before the Board, and the claim must be 
dismissed.  38 U.S.C.A. § 7104.




ORDER

The claim of entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


